Reasons for Allowance

1.	Examiner has received and review Applicants amendment and request for consideration of 01/26/21 and based on arguments on pages 11 – 13, juxtaposed previously recited prior art Examiner is hereby placing claims 1 – 20 are in condition for allowance.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…an asset repository comprising data assets, wherein each data asset comprises a data structure storing entity data; a code repository comprising source code portions; and a server configured for: 	
accessing target entity data comprising a first target entity record with a first set of attribute values for entity attributes and a second target entity record with a second set of attribute values for the entity attributes, executing segmentation logic that uses statistical analysis to assigns 'll the first target entity record and the second target entity record to different segments based on differences between the first set of attribute values and the second set of attribute values, for each assigned segment of the different segments:
selecting a subset of the data assets that is specific to the assigned segment, selecting a subset of the source code portions that is specific to the selected subset of the data assets, ordering the selected subset of the source code portions based on an identified modeling output type for the target entity data, and generating, from the ordered subset of the source code portions, a set of program code referencing the selected subset of the data assets by using 
Therefore, claims 1 – 20 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Chuck O Kendall/
Primary Examiner, Art Unit 2192